Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
			Priority and Status of the Claims
1. 	This application is a 371 of PCT/EP2017/072172 with a filing date 09/05/2017, which claims benefit of the foreign priority EURPEAN PATENT OFFICE (EPO) 17165012.0 with a filing date 04/05/2017.
2.	Amendment of claims 16 and 18, cancelation of claims 1-15, and addition of claims 30-34 in the amendment filed on 05/05/2020 is acknowledged.  Claims 16-34 are pending in the application. 
Responses to Election/Restriction
3.	Applicant’s election without traverse of election claims 16-29(now are 16-34), in the reply filed on March 05, 2021 is acknowledged.  Election of a compound ((S)-6-hydroxy-2,5,7,8-tetramethyl-N-((R)-piperidin-3-yl)chroman-2-carboxamide hydrochloride as a single species is also acknowledged.
Claims 16-34 are pending in the application, and are prosecuted in the case.
The requirement is still deemed proper and therefore is made FINAL.  
Claim Rejections - 35 USC § 112
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


ln In re Wands, 8 USPQ2d 1400 (1988), factors to be considered in determining
whether a disclosure meets the enablement requirement of 35 U.S.C. 112, first
paragraph, have been described. They are:
1. the nature of the invention,
2. the state of the prior art,
3. the predictability or Iack thereof in the art,
4. the amount of direction or guidance present,
5. the presence or absence of working examples,
6. the breadth of the claims,
7. the quantity of experimentation needed, and
8. the level of the skill in the art.

In the instant case:
The nature of the invention
The nature of the invention of claim 16 is drawn to methods of use using the compounds of formula (I) for treating or preventing “disorder or disease” without limitation (i.e., no named disorder or disease).  
The state of the prior art and the predictability or lack thereof in the art
The state of the prior art is that the pharmacological art involves screening in
vitro and in vivo to determine which compounds exhibit the desired pharmacological activities (i.e. what compounds can treat which specific diseases by what mechanism). There is no absolute predictability even in view of the seemingly high Ievel of skill in the art. The existence of these obstacles establishes that the contemporary knowledge in the art would prevent one of ordinary skill in the art from accepting any therapeutic regimen on its face. Munson et al. US 7,799,782 disclose compounds for treating rheumatoid arthritis, see column 130. 
The instant claimed invention is highly unpredictable as discussed below:
It is noted that the pharmaceutical art is unpredictable, requiring each
embodiment to be individually assessed for physiological activity. In re Fisher, 427 F.2d 833,166 USPQ 18 (CCPA 1970) indicates that the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute. 
Applicants are claiming intent methods of use using the instant compounds  effective to “treat or prevent cancer”  without limitation (i.e., no named cancer). As such, the specification fails to enable the skilled artisan to use the compounds of claims effective for treating or preventing “disorder or disease” without limitation (i.e., no named disorder or disease).  
  In addition, there is no established correlation between in vitro or in vivo activity and accomplishing for treating or preventing “disorder or disease” without limitation (i.e., no named disorder or disease), and those skilled in the art would not accept allegations in the instant specification to be reliable predictors of success, and those skilled in the 
Hence, one of skill in the art is unable to fully predict possible results from the administration of the instant composition due to the unpredictability of “disease or disorder”  without limitation (i.e., no named disease or disorder). The “preventing or treating disease or disorder”  without limitation (i.e., no named disease or disorder) is known to have many obstacles that would prevent one of ordinary skill in the art from accepting treating or preventing regimen on its face.

The amount of direction or guidance present and the presence or absence of working examples
The only direction or guidance present in the instant specification is instant therapy efficacy for a number of disease or disorder, see page 5 of the specification.   There are no in vitro or in vivo working examples present for the “preventing or treating disease or disorder” without limitation (i.e., no named disease or disorder) by the administration of the instant invention.  
The breadth of the claims
The breadth of the claims is methods of use of the instant compound effective to “treat or prevent disease or disorder” without limitation (i.e., no named disease or disorder).
The quantity of experimentation needed
The quantity of experimentation needed is undue experimentation. One of skill in 
the art would need to determine how “disease or disorder” without limitation (i.e., no named disease or disorder) would be benefited (i.e., treated or prevented) by the administration of the instant invention and would furthermore then have to determine which of the claimed methods of use would provide “treatment or prevention of disease or disorder” without limitation (i.e., no named disease or disorder), if any.
The Ievel of the skill in the art 
The Ievel of skill in the art is high. However, due to the unpredictability in the pharmaceutical art, it is noted that each embodiment of the invention is required to be individually assessed for physiological activity by successful conclusion'' and ''patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable''.
in vitro and in vivo screening to determine which methods of use exhibit the desired pharmacological activity and which would benefit from this activity. Thus, the specification fails to provide sufficient support of the broad use of the pharmaceutical composition of the instant claims for the various diseases. 
As a result necessitating one of skill to perform an exhaustive search for which metabolic-related disease s can be treated or prevented by what pharmaceutical compounds of the instant claims in order to practice the claimed invention. Thus, factors such as "sufficient working examples", "the level of skill in the art" and "predictability", etc. have been demonstrated to be sufficiently lacking in the instantly claimed methods. In view of the breadth of the claim, the chemical nature of the invention, and the lack of 
Genentech lnc. v. Novo Nordisk A/S (CA FC) 42 USPQ2d 1001, states that “ a
patent is not a hunting license. It is not a reward for search, but compensation for its successful conclusion'' and ''patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable''.
	Therefore, in view of the Wands factors and ln re Fisher (CCPA 1970) discussed above, to practice the claimed invention herein, a person of skill in the art would have to engage in undue experimentation, with no assurance of success.  This rejection can be overcome by deletion of the limitation “preventing” from claim 16 and incorporation of named “disease or disorder” (i.e., see claim 19) supported by the specification into claim 16 respectively would obviate the rejection. 
5. 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.


6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103

7. 	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
	2. Ascertaining the differences between the prior art and the claims at issue.
	3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating   

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(f) or (g) prior art under 35 U.S.C. 103(a).
			                       	 Claims 16-27 and 29-34 are rejected under 35 U.S.C. 103(a) as being obvious 
                      over Blaauw  et al. WO 2014011047, i.e., see  US 2015/0166501 A1.       
	 		Applicants claim method of treating, preventing, or suppressing symptoms 
                    associated with a mitochondrial disorder or with a disease or condition associated 
                     with mitochondrial dysfunction by administration of a total daily dose in the range of 
                   about 10 to 1000 mg of a compound represented by  general structure (I):

    PNG
    media_image1.png
    129
    217
    media_image1.png
    Greyscale
, wherein T is formula (IIIa) or (IIIb):

    PNG
    media_image2.png
    200
    730
    media_image2.png
    Greyscale
, see claim 16.  Dependent claims 16-27 

Determination of the scope and content of the prior art (MPEP §2141.01)
	Blaauw  et al.  ‘501 discloses methods of use of treating, or suppressing symptoms associated with a mitochondrial disorder or condition associated with mitochondrial dysfunction, comprising administering to a subject in need thereof a compound/composition of general formula (I), i.e., 
    PNG
    media_image3.png
    167
    414
    media_image3.png
    Greyscale
, see columns 28-29.  The compounds can be administrated orally, intravenously,  or transdermally in a form of solid or liquid with a dose rang from 0.1 to 300 mg/kg, see columns 17-19.  A number of biomarkers including FGF21 are used for assess the efficacy of the therapy, see Table 1 in column 14.
Determination of the difference between the prior art and the claims (MPEP §2141.02)
The difference between instant claims and Blaauw  et al.  ‘501 is that the compounds of formula (I) of Blaauw  et al.  ‘501 is a subgenus of the instant compounds of formula (I).
Finding of prima facie obviousness-rational and motivation (MPEP §2142-2143)

The motivation to make the claimed methods of use derived from the known compounds and methods of use of Blaauw et al.  ‘501 would possess similar activity  to that which is claimed in the reference.  
Double Patenting
8.      The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
8.1     Claims 16 is rejected under the judicially created doctrine of   obviousness- type double patenting as being unpatentable over claim 9 of Blaauw et al.  US 9,388,156, and over claim 1 of Beyrath et al. US 10,815,211. Although the conflicting claims are not identical, they are not patentably distinct from each other and reasons are as follows.
					                   Applicants claim method of treating, preventing, or suppressing symptoms 
                    associated with a mitochondrial disorder or with a disease or condition associated 
                     with mitochondrial dysfunction by administration of a total daily dose in the range of 
                   about 10 to 1000 mg of a compound represented by  general structure (I):

    PNG
    media_image1.png
    129
    217
    media_image1.png
    Greyscale
, wherein T is formula (IIIa) or (IIIb):

    PNG
    media_image2.png
    200
    730
    media_image2.png
    Greyscale
, see claim 16.  
	Blaauw et al.  ‘156 claims method of treating or suppressing symptoms associated with a mitochondrial disorder or condition associated with mitochondrial dysfunction, comprising administering to a subject in need thereof a compound of general formula (I), i.e., 
    PNG
    media_image4.png
    172
    412
    media_image4.png
    Greyscale
, see columns 52-53.
	Beyrath et al. ‘211 claims a compound of formula (I), i.e.,

    PNG
    media_image5.png
    141
    342
    media_image5.png
    Greyscale
, see column 47.  Beyrath et al. ‘211 compounds are used for treating diseases associated with mitochondrial dysfunction.
The difference between instant claims and Blaauw et al.  ‘156  and Beyrath et al. ‘211  is that the compounds of Blaauw et al.  ‘156  and Beyrath et al. ‘211 are subgenus of the instant compounds of formula (I).
One having ordinary skill in the art would find the claim 16 prima facie obvious because one would be motivated to employ the methods of use and compounds of Blaauw et al.  ‘156  and Beyrath et al. ‘211 to obtain instant invention.  
The motivation to make the claimed methods of use  derived from the known methods of use  and compounds of Blaauw et al.  ‘156  and Beyrath et al. ‘211 would possess similar activity to that which is claimed in the reference.  

8.2     Claim 16 is provisionally rejected under the judicially created doctrine of   obviousness- type double patenting as being unpatentable over claim 16 of Beyrath et al.  co-pending application No. 16/765,480.  Although the conflicting claims are not identical, they are not patentably distinct from each other and reasons are as follows.
		                    Applicants claim method of treating, preventing, or suppressing symptoms 
                    associated with a mitochondrial disorder or with a disease or condition associated 
                     with mitochondrial dysfunction by administration of a total daily dose in the range of 
                   about 10 to 1000 mg of a compound represented by  general structure (I):

    PNG
    media_image1.png
    129
    217
    media_image1.png
    Greyscale
, wherein T is formula (IIIa) or (IIIb):

    PNG
    media_image2.png
    200
    730
    media_image2.png
    Greyscale
, see claim 16.   
	Beyrath et al.  ‘480 claims a method of treating, preventing or suppressing symptoms associated with at least one of:
a)    a mood disorder; and,
b)    headache and/or migraine,
the method comprising administering to a subject in need thereof an effective amount of 
a compound represented by general structure (I):

    PNG
    media_image1.png
    129
    217
    media_image1.png
    Greyscale
, wherein T is a water-soluble vitamin E derivative, see claim 16.

The difference between instant claims and Beyrath et al.  ‘480 is that the instant claims are subgenus of the compounds of Beyrath et al.  ‘480.
One having ordinary skill in the art would find the claim 16  prima facie obvious because one would be motivated to employ the methods of use of Beyrath et al.  ‘480 to obtain instant invention.  

This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Claim Objections
Claim 18 is objected to because of the following informalities:  there are two claims 18 in the application.  Correction is required.
  Claim 28 is objected to as being dependent on rejected claim 16.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REI TSANG SHIAO whose telephone number is (571)272-0707.  The examiner can normally be reached on 8:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.












/REI TSANG SHIAO/


Rei-tsang Shiao, Ph.D.Primary Examiner, Art Unit 1629                                                                                                                                                                                                        

June 08, 2021